IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                      )
                                          )       No. 76858-1-1
              Respondent,                 )
                                          )       DIVISION ONE
       v.                                 )
                                          )       UNPUBLISHED OPINION
GARY MICHAEL RICHARDS,                    )
                                          )
              Appellant.                  )       FILED: April 22, 2019
                                          )
       LEACH, J. — Gary Michael Richards appeals his conviction for assault in

the second degree and his sentence. He challenges a number of the trial court's

evidentiary rulings and claims that three off-the-record sidebars violated his right

to a public trial. He also asserts that the trial court mistakenly believed it did not

have discretion to impose an exceptional sentence downward on a firearm

enhancement. But Richards does not show that any alleged evidentiary errors

prejudiced him or that the public trial right attached to the questioned sidebars.

And binding precedent holds that the language of the firearm enhancement

statute deprives sentencing courts of the discretion to impose an exceptional

sentence for a firearm enhancement. We affirm.
No. 76858-1-1/ 2


                                     FACTS

       Harry Richard& owns about 13 acres of land containing his house and a

galvanized building or "shop," among other structures. Harry's brother, Gary

Richards, has lived in the shop "off and on" and was living there in 2015. Harry

testified that Richards's living conditions were poor. He stated that Richards had

had a difficult time the previous winter because he had to pack propane into the

shop for heat.

      On October 18, 2015, Harry went to the shop to speak with Richards

about the possibility of Richards moving into a trailer on the property for the

winter. Harry asked Richards, "[W]hat do you think about moving into a nice

trailer like the one I have? You've seen my trailer.       It's got a tip-out. It's

comfortable." Harry testified that Richards initially reacted positively. But when

Harry told Richards that their mother had offered to buy the trailer, Richards

insulted their mother. Harry, who had been leaning against a sawhorse, stood up

and told Richards not to "talk about mom like that." Richards attempted to kick

Harry in his groin. Before Richards's foot made contact, Harry grabbed his foot

and took him to the ground. Harry then grabbed Richards by his shirt collar and

said it was not acceptable to disrespect their parents.       Richards was "very

angry[,]. . . kind of spitting," and trying to hit Harry. Harry hit Richards in the


      1 For purposes of clarity, we refer to Harry Richards as Harry and Gary
Richards as Richards.
                                      -2-
No. 76858-1-1/ 3


head and told Richards not to hit him. Richards began crying and told Harry to

get out and leave him alone.

       Harry let go of Richards and started walking back to his house. When

Harry was 50 to 75 feet away he heard metal on metal like the shop door

opening and looked back to see Richards holding a rifle. Harry dialed 911 as he

quickly walked to a tree to take cover. Harry "peeked out" from behind the tree

long enough to see that Richards saw him and was beginning to move his rifle

upward from its vertical, downward position. Harry told police, "I'm getting shot at

here and I need some help." He identified the shooter as Richards. While Harry

was talking with police, he heard three quick gunshots.

      Responding Officer Leif Haugen testified that upon detaining Richards,

Richards stated that he and Harry had gotten into an argument and Harry had hit

him on the left side of his temple, causing him to fall back and cut his head open.

Richards told Haugen that after he fell, Harry "kept hitting me in the head. And I

told him to leave." After Harry left, Richards stated, "I walked back to where we

had the argument. I told him to leave me alone and I fired three rounds into the

trees above him, way above him. He hid behind a tree. 1 wasn't shooting at

him." Richards stated that he was only trying to scare Harry. At trial, Richards

testified that he shot three times in the air toward the trees because he was

afraid of Harry and did not want Harry "beating [him] more."


                                        -3-
No. 76858-1-1 /4


      Richards told Haugen that after the incident, he "walked off by Misty

Meadows with [his] dog." Richards said that he had fired a .22 caliber Lever-

Action rifle, which Haugen later found in a chicken coop on Harry's property.

Richards also told police that he thought the magazine was in the barbecue.

Police did not find the magazine in the barbeque and never recovered it.

      Police took photographs of a red mark on the left side of Richards's face

and a cut on the top of his head. Haugen testified that he took Richards to a

hospital to have his cut examined.

      In an amended information, the State charged Richards with assault in the

second degree and a firearm sentencing enhancement. The jury found Richards

guilty as charged and that he was armed with a firearm at the time of the offense.

The trial court imposed a low-end standard range sentence of 3 months for the

second degree assault conviction and 36 months for the firearm enhancement for

a total of 39 months. Richards appeals.

                                     ANALYSIS

                             Admission of Evidence

      Richards challenges select evidentiary rulings on the grounds that the

evidence was either inadmissible propensity evidence or irrelevant. Richards

shows error but not prejudice.




                                       -4-
No. 76858-1-1 / 5


       An appellate court reviews a trial court's evidentiary rulings for an abuse of

discretion.2     A trial court abuses its discretion when it makes a manifestly

unreasonable decision or it bases its decision on untenable grounds or reasons.3

For example, a court's decision is manifestly unreasonable if it "'relies on

unsupported facts, takes a view that no reasonable person would take, applies

the wrong legal standard, or bases its ruling on an erroneous view of the law.'"4

A. Propensity Evidence

       Richards claims that the trial court should not have admitted evidence of a

2007 incident in which he shot a rifle into the air to scare his neighbor's dog. He

asserts that the State used it to show his propensity to fire firearms into the air as

a scare tactic in violation of ER 404(b). We agree but decide that this error did

not prejudice Richards.

       ER 404(b) prohibits evidence of prior bad acts to show propensity to

commit a crime.5 But this rule authorizes its admission for certain purposes,

including "motive, opportunity, intent, preparation, plan, knowledge, identity, or

absence of mistake or accident.'"6 "To use prior acts for a nonpropensity based

theory, there must be some similarity among the facts of the acts themselves."7

       2 State   v. Slocum, 183 Wn. App. 438, 449, 333 P.3d 541 (2014).
       3 Slocum, 183 Wn. App. at 449.
       4Slocum, 183 Wn. App. at 449 (quoting State v. Hudson, 150 Wn. App.
646, 652, 208 P.3d 1236 (2009)).
      5 State v. DeVincentis, 150 Wn.2d 11, 17,74 P.3d 119(2003).
      6 DeVincentis, 150 Wn.2d at 17 (quoting ER 404(b)).
      7 State v. Wade, 98 Wn. App. 328, 335, 989 P.2d 576 (1999).
                                      -5-
No. 76858-1-1/6


Then, intent or motive can logically flow from introduction of the prior acts.8 "It is

the facts of the prior acts, not the propensity of the actor, that establish the

permissive inference admissible under ER 404(b)."9

       Before admitting evidence of a prior bad act, a trial court must(1)find by a

preponderance of the evidence that misconduct occurred, (2) determine that the

prior act is relevant to a material issue, (3) state on the record the purpose for

which the evidence is admitted, and (4) determine that the danger of undue

prejudice is outweighed by the probative value of the evidence.10 "'When the risk

of confusion is so great as to upset the balance of advantage, the evidence goes

out.'"11 This court resolves doubtful cases in favor of the defendant.12

       Here, the trial court admitted testimony of Richards's neighbor, Diane

Curtis, about an incident in 2007. Curtis described a day when she was throwing

a ball for her dog near Richards's shop. When her dog went through a fence, it

made noise. She then heard gunshots coming from near Richards's shop and

heard Richards say, "You're out of here." This scared her. She crawled back to

her house on her hands and knees because she did not know where the bullets

were going. She called 911. Richards testified that he shot his rifle into the air to


       8 Wade, 98 Wn. App. at 335.
      9  Wade,  98 Wn. App. at 336.
       10 State v. Vars, 157 Wn. App. 482, 495, 237 P.3d 378 (2010).
       11 Wade, 98 Wn. App. at 334 (quoting Shepard v. United States, 290 U.S.
96, 104, 54 S. Ct. 22, 78 L. Ed. 196 (1933)).
       12 Wade, 98 Wn. App. at 334.
                                        -6-
No. 76858-1-1/ 7


scare Curtis's dog away from him because her dog "was constantly coming over

everyday eating [his] dog's dog food" and growled at him when he left his motor

home.

        At trial, the State offered this evidence to show a common scheme or plan,

Richards's state of mind and his motive, and the absence of self-defense. After

an ER 404(b) hearing, the trial court denied the State's request to admit Curtis's

testimony to show a common scheme or plan because the evidence was too

remote. But the court admitted this evidence for purposes of showing Richards's

intent and motive and an absence of self-defense. The court concluded that

Richards's actions in 2007 and 2015 had the requisite similarity to allow

admission of the 2007 incident because "[t]he Defendant is alleged to have been

angry and discharged a firearm to scare someone in both cases." The court

noted Richards could argue to the jury that he had a different motive in 2015 than

in the 2007 incident and that his actions in 2015 were in self-defense.

        During trial, the trial court told the jury,

      I'm allowing .. . evidence [of the 2007 incident], coming from
      [Curtis], but you may consider the evidence only for the purpose of
      determining the Defendant's motive, intent, and whether the
      Defendant acted in self-defense on October 18, 2015.


         You may not consider the evidence for any other purpose.

The court also gave a limiting instruction to that effect.


                                             -7-
No. 76858-1-1/ 8


      I. Intent

      First, Richards claims that the trial court abused its discretion by admitting

evidence of the 2007 incident under an intent theory. We agree.

             When the State offers evidence of prior acts to demonstrate
      intent, there must be a logical theory, other than propensity,
      demonstrating how the prior acts connect to the intent required to
      commit the charged offense. That a prior act "goes to intent" is not
      a "magic [password] whose mere incantation will open wide the
      courtroom doors to whatever evidence may be offered in [its
      name]."[13]

      Richards relies on State v. Wade14 to show that the circumstances

surrounding the 2007 and 2015 incidents were not sufficiently related to allow

admission of the 2007 incident as evidence of his intent in 2015.15 In Wade, the

trial court admitted evidence of Wade's prior sales of cocaine, which the State

offered to prove intent to deliver cocaine.16 Division Two of this court held that

the trial court erred in admitting this evidence because the facts of the charged

offense differed significantly from the facts of the previous offenses.17 Division



      13   Wade, 98 Wn. App. at 334 (alterations in original) (quoting State v.
Saltarelli, 98 Wn.2d 358, 364, 655 P.2d 697(1982)).
        14 98 Wn. App. 328, 989 P.2d 576 (1999).
        15 Richards also claims that the 2007 incident is too remote to be
admissible as evidence of intent. But remoteness is relevant to whether a prior
bad act is probative of a common scheme or plan, not whether it is probative of
intent. "[T]o be admissible, evidence of a defendant's prior sexual misconduct
offered to show a common plan or scheme must be sufficiently similar to the
crime with which the defendant is charged and not too remote in time." State v.
Lough, 125 Wn.2d 847, 860, 889 P.2d 487 (1995).
        16 Wade, 98 Wn. App. at 333.
        17 Wade, 98 Wn. App. at 337.
                                       -8-
No. 76858-1-1 / 9


Two stated that the prior sales involved police observation of Wade trafficking in

drugs and selling drugs to an undercover officer, while in the current case, Wade

saw an officer, emptied his pocket, and ran.18 The court concluded that the

admission of evidence about Wade's prior sales allowed the improper inference

that "[Necause the previous convictions are for the same type of crime, including

the requisite intent, Wade was predisposed to have that same intent on the

current occasion."18

       Similarly, Richards contends that here, the 2007 and 2015 incidents are

too distinct for the 2007 incident to be admissible as evidence of intent. Richards

reasons that in 2007, he fired his rifle into the air to scare a dog. In 2015, he

fired a gun into the air after an argument with Harry during which Harry injured

him. Richards claims that the only similarities are that he fired a gun into the air,

which purposefully or inadvertently scared the person nearby. He asserts that

admission of the 2007 incident supports only the improper inference that he was

predisposed to have the same assaultive intent in 2015.

       In response, the State asserts that in both instances, Richards responded

to a perceived intrusion into his domain by firing his rifle into the air to scare the

intruder. And after both incidents, Richards minimized his actions by telling

Curtis that she had "turned his dad against him" because she told his father what


       18 Wade, 98 Wn. App. at 337.
       19 Wade, 98 Wn. App. at 337.
                                         -9-
No. 76858-1-1/ 10


had happened and by commenting that his assault against Harry was not a "big

deal."

         Consistent with Richards's argument, the 2007 and 2015 incidents have

limited similarities. The incidents are more factually connected than those in

Wade. But because Richards fired a gun into the air to scare something or

someone near his residence does not make the similarities between the incidents

sufficiently plentiful or the incidents sufficiently unique to outweigh the potential

prejudice to Richards. And a court should resolve doubtful cases in favor of the

defendant. We conclude that the trial court abused its discretion by admitting

evidence of the 2007 incident to show intent. But, as discussed below, this error

is harmless.

         II. Motive

         Next, Richards claims that the trial court abused its discretion by admitting

evidence of the 2007 incident to show motive. We agree.

         "Motive" means "lay) inducement, or that which leads or tempts the mind

to indulge a criminal act.'"2° Richards relies on State v. Saltarelli21 to support that

the 2007 incident does not establish any motive for the 2015 incident. There, our

Supreme Court held that the trial court erred in admitting evidence of Saltarelli's

previous assault of a woman because it could not show a motive for his alleged

         Saltarelli, 98 Wn.2d at 365 (alteration in original) (quoting BLACK'S LAW
         20
DICTIONARY 1164 (4th ed. 1968)).
      21 98 Wn.2d 358, 655 P.2d 687 (1982).
                                       -10-
No. 76858-1-1/ 11


rape of a different woman five years later.22 Richards also relies on cases in

which our Supreme Court upheld the admission of prior acts to show motive

when the previous conduct involved the same victim as the victim in the case at

bar.23

         Here, the 2007 incident involved Curtis and her dog, while the 2015

incident involved Harry. Because Richards's motivation for shooting his rifle in

Curtis's presence is unrelated to his motivation for shooting his rifle in Harry's

presence, the trial court erred in admitting evidence of the 2007 incident under

ER 404(b) for purposes of establishing motive. But again, we conclude that this

error was harmless.

         III. Absence of Self-Defense

         Richards also claims that the trial court abused its discretion by admitting

evidence of the 2007 incident to show an absence of self-defense. We agree.

         Richards relies on State v. Thompson24 to show what type of 404(b)

evidence may be used to rebut a self-defense claim.            There, a jury found

Thompson guilty of manslaughter in the first degree and assault in the second

         22 Saltarelli, 98 Wn.2d
                              at 365.
              State v. Hoyer, 105 Wash. 160, 163, 177 P. 683(1919)(in Hoyer's
         23 See
appeal of his conviction for murder in the first degree, our Supreme Court did not
"find any error in the admission of testimony as to the details of the quarrels
[between Hoyer and the victim] which preceded the homicide"); see also State v.
Powell, 126 Wn.2d 244, 260, 893 P.2d 615 (1995) (in Powell's appeal of his
conviction for murdering his wife, our Supreme Court upheld the trial court's
admission of evidence of Powell's prior assaults of his wife).
       24 47 Wn. App. 1, 733 P.2d 584 (1987).
                                        -11-
No. 76858-1-1/ 12


degree while armed with a deadly weapon.25 This court upheld the trial court's

admission of evidence showing that Thompson exhibited aggressive, violent

behavior within a few hours of the shooting at issue; it reasoned that the

testimony was "relevant to show the absence of self-defense by showing a

continuing course of provocative conduct."26

      The State relies on State v. Turner,27 involving defense of property, in

which a jury convicted Turner of three counts of second degree assault and

reckless endangerment for shooting at teenagers who threw eggs at his house.

Division Two of this court held, "Because defendant's prior hypothetical question

[to an officer] regarding the firing of warning shots in defense of his property

indicated a frame of mind relevant to proof of intent in the present case,. . .

testimony regarding [this] incident[]was proper."28

       Unlike in Thompson, where the earlier conduct occurred within hours of

the incident, here, the 2007 incident occurred eight years before Richards's

argument with his brother.     And, unlike in Turner, here, the circumstances

surrounding the earlier conduct were much different than those surrounding the

incident at issue. Consistent with Richards's argument, Curtis's testimony does

not support that Richards took any self-defense actions in the 2007 incident. As


      25 Thompson,47 Wn. App. at 5.
      26 Thompson,47 Wn. App. at 2-4, 12.
      27 29 Wn. App. 282, 284-86, 627 P.2d      1324 (1981).
      28   Turner, 29 Wn. App. at 290.
                                         -12-
No. 76858-1-1/ 13


discussed above, in 2007, Richards shot his rifle into the air to scare Curtis's

dog, and in 2015, Richards shot his rifle into the air after a physical fight with his

brother. The 2007 incident was thus too remote from and dissimilar to the 2015

incident to show an absence of self-defense. But this error was harmless.

       IV. Harmless Error

       Richards contends that the trial court's error in admitting the 2007 incident

to show intent, motive, and an absence of self-defense resulted in prejudice. We

disagree.

       A reviewing court will not reverse due to error in admitting evidence that

does not result in prejudice to the defendant.29 "'[E]rror is not prejudicial unless,

within reasonable probabilities, the outcome of the trial would have been

materially affected had the error not occurred.'"39

       Richards claims that admission of the 2007 incident prejudiced him for two

reasons: (1) it led jurors to believe that because he acted wrongfully in shooting

his rifle for purposes unrelated to self-defense in 2007, he did the same in 2015,

and (2) it undermined his self-defense claim.         But testimony from Richards,

Harry, and responding officer Haugen established that following Richards's and

Harry's dispute, as Harry was walking away from Richards's shop, Richards shot

his rifle into the air to scare Harry. Harry hid behind a tree and called the police,

              v. Thomas, 150 Wn.2d 821, 871, 83 P.3d 970 (2004).
       29 State
       39 Thomas, 150 Wn.2d at 871 (quoting State v. Tharp, 96 Wn.2d 591, 599,
637 P.2d 961 (1981)).
                                     -13-
No. 76858-1-1/ 14


stating that Richards was shooting at him. Richards later told Curtis that he fired

his rifle into the air after his argument with Harry because he "got pissed off."

This evidence strongly supports the jury verdict. Richards does not establish,

within reasonable probabilities, that error in admitting evidence of the 2007

incident materially affected the outcome of the trial.       Admission of Curtis's

testimony about this incident was harmless.

B. Living Conditions

       Richards also claims that the trial court abused its discretion by admitting

evidence of his living conditions because it was irrelevant and unfairly prejudicial.

We disagree.

      "Relevant evidence' means evidence having any tendency to make the

existence of any fact that is of consequence to the determination of the action

more probable or less probable than it would be without [that] evidence."31 Only

relevant evidence is admissible.32

       Here, Harry testified about the state of Richards's shop. He stated, "If 1

had to describe it, I would say my first reaction was probably disgust and

unsanitary and then sad. Sad because a guy would be able to live in those

conditions, somebody that's as capable as my brother Gary is." The State asked

what Harry meant by "capable." Richards's trial counsel objected on the basis of


       31 ER 401.
       32 ER 402.
                                        -14-
No. 76858-1-1/ 15


relevance and improper opinion. After a sidebar conducted off the record, the

trial court overruled the objection. The State asked to admit two photographs

Harry took of the inside of the shop. Richards's defense counsel objected based

on relevance. The trial court overruled the objection. Harry described the photo,

stating that it showed "the bed where Gary slept and a propane heater, and filth,

garbage." He described "more garbage." The State asked Harry if he knew what

liquid was in the bottles pictured in the photographs. Harry stated, "I believe that

they're urine." Richards's counsel objected. The court sustained this objection.

         Richards asserts that his living conditions were not on trial and they did

not make it more or less likely that he committed any element of assault against

Harry.    But Richards's living conditions were the reason that Harry went to

Richards's shop to talk to him. The status of Richards's poor living conditions,

which required him to pack propane into the shop the previous winter, caused

Harry to suggest that Richards move into a trailer. During their discussion about

this suggestion, Richards insulted their mother, which led to their argument.

         In addition, evidence of Richards's living conditions was relevant to rebut

Richards's argument that malice or greed motivated Harry's presence at the shop

or that Harry was a trespasser. During closing argument, Richards's counsel

stated, "You heard Harry. Counsel says, 'Well, Harry's a credible witness.' Harry

doesn't have anything to lose. Well, wait a minute. Harry's got everything to


                                        -15-
No. 76858-1-1/ 16


gain. [Richards] was the guy that was living in the shop, and he's the guy that's

not living in there anymore." Also, to support Richards's defense of property

claim in his trial brief, Richards stated, "The facts at trial will show that[he] was in

rightful possession of his property and used reasonable force to prevent a

malicious trespass or other interference with such property rights."

       The State also contends that Richards's living conditions were relevant to

his motive. It asserts that Richards shot his rifle into the air, in part, because his

living conditions made him feel powerless. Although the State advanced this

theory during the ER 404(b) hearing, because it did not do so at trial, Harry's trial

testimony about Richards's living conditions is not probative of this theory.

       Last, Richards claims that evidence of his living conditions was

inadmissible under ER 403 because the risk of unfair prejudice outweighed any

probative value. But Richards did not object on this basis at trial. Generally, this

court does not consider claims of error raised for the first time on appea1.33 We

decline to consider Richards's ER 403 claim.

       The trial court did not abuse its discretion by admitting evidence of

Richards's living conditions.




       33 State   v. Gulov, 104 Wn.2d 412, 422, 705 P.2d 1182(1985); RAP 2.5(a).
                                        -16-
No. 76858-1-1 /17


C. Cumulative Error

       Richards asserts that cumulatively, the alleged evidentiary errors require a

new trial. "The cumulative error doctrine applies 'when there have been several

trial errors that standing alone may not be sufficient to justify reversal but when

combined may deny a defendant a fair trial.'"34 The trial court did not abuse its

discretion by admitting evidence of Richards's living conditions. It erred only in

admitting evidence of the 2007 incident under ER 404(b). And because the trial

court's error was harmless, it does not require a new trial.

                               Right to a Public Trial

       Richards contends that the trial court's three off-the-record sidebars

violated his constitutional right to a public trial. We disagree.

       The Sixth Amendment to the United States Constitution and article I,

section 22 of the Washington Constitution guarantee the accused a right to a

public tria1.35 Article 1, section 10 of the Washington Constitution mandates that

[j]ustice in all cases shall be administered openly," which entitles the public and

the press to openly administered justice.36 Violation of the public trial right is a




      34 In re Pers. Restraint of Morris, 176 Wn.2d 157, 172, 288 P.3d 1140
(2012)(quoting State v. Greiff, 141 Wn.2d 910, 929, 10 P.3d 390 (2000)).
      35 Presley v. Georgia, 558 U.S. 209, 212, 130 S. Ct. 721, 175 L. Ed. 2d
675 (2010); State v. Bone-Club, 128 Wn.2d 254, 257, 906 P.2d 325 (1995).
      36 Seattle Times Co. v. lshikawa, 97 Wn.2d 30, 36, 640 P.2d 716 (1982).
                                      -17-
No. 76858-1-1/ 18


structural error that a reviewing court presumes is prejudicia1.37       We review

constitutional issues de novo.38

       To evaluate an alleged public trial right violation, a reviewing court

conducts a three-part inquiry: (1) whether the proceeding at issue implicates the

public trial right, (2) if so, whether there was a closure, and (3) if there was a

closure, whether the closure was justified.39 The appellant has the burden of

proving the first two prongs, and the proponent of the closure carries the third.4°

Richards claims that the sidebars at issue implicate his public trial right. We

disagree.

       The experience and logic test determines whether the proceeding at issue

implicates the public trial right.41 "The guiding principle is 'whether openness will

enhance[ ] both the basic fairness of the criminal trial and the appearance of

fairness so essential to public confidence in the system.'"42 In State v. Smith,43

our Supreme Court held that "sidebars do not implicate the public trial right." The

court reasoned that sidebars "have not historically been open to the public




      87 State  v. Wise, 176 Wn.2d 1, 16, 288 P.3d 1113(2012).
       88 State v. Armstrong, 188 Wn.2d 333, 339, 394 P.3d 373(2017).
       89 State v. Smith, 181 Wn.2d 508, 521, 334 P.3d 1049 (2014).
       40 State v. Love, 183 Wn.2d 598, 605, 354 P.3d 841 (2015).
       41 Smith, 181 Wn.2d at 514.
       42 Smith, 181 Wn.2d at 514-15 ,(alteration in original) (internal quotation
marks omitted) (quoting State v. Sublett, 176 Wn.2d 58, 75, 292 P.3d 715
(2012)).
       43 181 Wn.2d 508, 511, 334 P.3d 1049 (2014).
                                       -18-
No. 76858-1-1/ 19


and . . . allowing public access would play no positive role in the proceeding."44

The court defined "proper sidebars" as those that are "(1) 'limited in content to

their traditional subject areas,'(2) necessary to 'avoid disrupting the flow of trial,'

and (3) contemporaneously transcribed or 'promptly memorialized in the

record."45 It stated that sidebars "deal with the mundane issues implicating little

public interest."46   It distinguished proper sidebars dealing with issues like

evidentiary rulings at issue in Smith from a pretrial suppression hearing.47 It

reasoned, "[E]videntiary rulings that are the subject of traditional sidebars do not

invoke any of the concerns the public trial right is meant to address regarding

perjury, transparency, or the appearance of fairness."45 Proper sidebars deal

with issues that are "so devoted to legal 'complexities' as to be 'practically a

foreign language."'" The court also noted that the sidebars at issue were

contemporaneously memorialized and recorded, which negated any concern

about secrecy.5°

       Richards relies on State v. Whitlock51 to show that the challenged sidebars

were improper, so the public trial right attaches. Whitlock involved a ten-minute

       44 Smith, 181 Wn.2d at 511.
      45 State v. Whitlock, 188 Wn.2d 511, 519, 396 P.3d 310 (2017) (internal
quotation marks omitted)(quoting Smith, 181 Wn.2d at 519).
      46 Smith, 181 Wn.2d at 516.
      47 Smith, 181 Wn.2d at 516-19.
      48 Smith, 181 Wn.2d at 518.
      49 Whitlock, 188 Wn.2d at 522 (quoting Smith, 181 Wn.2d at 519).
       50 Smith, 181 Wn.2d at 518.
       51 188 Wn.2d 511, 396 P.3d 310 (2017).
                                     -19-
No. 76858-1-1/ 20


discussion in chambers about the scope of cross-examination related to

"informants and their motives to curry favor with authority."52 Two hours after this

discussion and outside of the presence of the defendants, the court and counsel

placed on the record a description of the in-chambers proceeding.53             Our

Supreme Court held that this discussion violated the defendants' public trial right

because it was in-chambers, meaning it was closed, it was not recorded or

promptly memorialized, and it concerned issues easily accessible to the public.54

       Here, the first sidebar that Richards challenges occurred during Harry's

testimony about Richards's living conditions.        Richards's defense counsel

objected "to the relevance of this testimony and the opinion evidence as to

capability." The trial judge told counsel to "[c]ome up" to the bench. The court

then overruled the objection after a "Bench Conference, off the record and out of

the hearing of the jury." Another sidebar occurred after the State's hearsay

objection during Richards's trial counsel's cross-examination of Deputy Haugen

about Harry's description of the incident. The trial court sustained the objection

after holding another "Bench Conference, off the record and out of the hearing of

the jury." The third sidebar also occurred during Richards's trial counsel's cross-

examination of Haugen when counsel was questioning Haugen about Richards's

description of the incident. Without any objection, the State asked, "Your Honor,

       52 Whitlock, 188 Wn.2d at 516, 523.
       53 Whitlock, 188 Wn.2d at 516.
       54 Whitlock, 188 Wn.2d at 522-23.
                                       -20-
No. 76858-1-1 /21


can we approach?" After another "Bench Conference, off the record and out of

the hearing of the jury," the trial court stated, "The objection is overruled." The

parties do not dispute that these sidebars were not memorialized.

       Richards claims that the public trial right attached to the first two sidebars

because his living conditions and the scope of Haugen's cross-examination are

publically accessible topics and worthy of public scrutiny. He maintains that

because the State did not object before asking for the third sidebar, he "can only

speculate that the State might have lodged a rule of completeness objection

under ER 106," which would have benefited from public oversight.

       Because these sidebars were not contemporaneously transcribed or

promptly memorialized in the record, they were improper sidebars under Smith.

But consistent with Smith, the public trial right generally does not attach to

discussions about evidentiary rulings because they do not implicate the concerns

that the right is meant to protect. As stated above, the first sidebar involved a

relevancy objection and the second involved a hearsay objection. Both of these

sidebars involved evidentiary rulings, a subject of traditional sidebars to which

the public trial right does not attach.

       In addition, the record does not support that the third sidebar implicated

Richards's trial right because the State does not state the nature of its request to

approach the bench. And as Richards speculates, because the State asked to


                                          -21-
No. 76858-1-1/22


approach during Haugen's testimony about Richards's statement to police, it was

likely an evidentiary objection.        These off-the-record discussions about

evidentiary matters do not implicate concerns about fairness that underpin the

public trial right. So, the public trial right does not attach to them. Richards does

not show that these improper sidebars violated his right to a public trial.

                        Firearm Sentencing Enhancement

       Last, Richards contends that the trial court mistakenly believed that it did

not have discretion to impose an exceptional sentence downward from the

required term of confinement for a firearm enhancement, which requires remand

for resentencing. We disagree.

      This court reviews questions of law de novo.55

       RCW 9.94A.533(3)(e) states firearm enhancements are "mandatory, shall

be served in total confinement, and shall run consecutively to all other sentencing

provisions, including other firearm or deadly weapon enhancements." In State v.

Brown,56 our Supreme Court held that this statutory language deprives

sentencing courts of the discretion to impose an exceptional sentence with

regard to firearm enhancements. Richards asserts that for the reasons Justice

Madsen asserts in her concurring opinion in State v. Houston-Sconiers,57 this


       55 State v. Reeves, 184 Wn. App. 154, 158, 336 P.3d 105 (2014).
       56 139 Wn.2d 20, 21, 29, 983 P.2d 608 (1999), overruled in part by State
v. Houston-Sconiers, 188 Wn.2d 1,391 P.3d 409 (2017).
       57 188 Wn.2d 1,391 P.3d 409 (2017).
                                      -22-
No. 76858-1-1/ 23


court should reexamine our Supreme Court's holding in Brown. In Houston-

Sconiers, our Supreme Court held,

      [S]entencing courts must have complete discretion to consider
      mitigating circumstances associated with the youth of any juvenile
      defendant, even in the adult criminal justice system. . .. To the
      extent our state statutes have been interpreted to bar such
      discretion with regard to juveniles, they are overruled. Trial courts
      must consider mitigating qualities of youth at sentencing and must
      have discretion to impose any sentence below the otherwise
      applicable SRA [Sentencing Reform Act of 1981, ch. 9.94A RCW]
      range and/or sentence enhancements.[55]

In her concurring opinion, Justice Madsen stated, "1 would resolve this case by

holding that sentencing courts have the discretion to depart from the mandatory

firearm enhancements when imposing exceptional sentences."59

       First, Houston-Sconiers overruled the holding in Brown for juveniles only.

Richards is a 66-year-old man who is subject to the Brown decision. The trial

court correctly stated that it did not have discretion to impose an exceptional

sentence downward from the term of confinement the firearm enhancement

requires. Second, "[O]nce [our Supreme Court] has decided an issue of state

law, that interpretation is binding on all lower courts until it is overruled by [the

Supreme Court]."69 This court does not have the authority to reexamine Brown.

We reject Richards's claim.




       58 Houston-Sconiers, 188 Wn.2d at 21.
       59 Houston-Sconiers, 188 Wn.2d at 40(Madsen, J., concurring).
       89 State v. Gore, 101 Wn.2d 481, 487, 681 P.2d 227 (1984).
                                      -23-
No. 76858-1-1 /24


                    Statement of Additional Grounds for Review

       Richards submitted a statement of additional grounds for review. Because

he asserts no legal grounds for his appeal that he did not raise in his appellate

brief,61 we decline to review it.

                                    CONCLUSION

       We affirm. Richards does not show that any evidentiary errors caused

prejudice. In addition, because the public trial right did not attach to the sidebars

at issue, these sidebars did not violate Richards's public trial right. And the trial

court correctly stated that it did not have discretion to impose an exceptional

sentence for the firearm enhancement.




WE CONCUR:
                                                      ozezz-ily
                                                                            ?1




       61   RAP 10.10(a).
                                        -24-